UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6901


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PEGGY SHELTON MCCARSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:17-cr-00934-HMH-1)


Submitted: August 21, 2020                                        Decided: August 27, 2020


Before GREGORY, Chief Judge, and NIEMEYER and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Peggy Shelton McCarson, Appellant Pro Se. William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peggy Shelton McCarson seeks to appeal the district court’s order denying her

motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2018), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2018); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district court

order is not final until it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d

694, 696 (4th Cir. 2015) (internal quotation marks omitted).

       Our review of the record reveals that the district court did not adjudicate all of the

claims raised in McCarson’s motion for compassionate release.              See id. at 696-97.

Specifically, the court failed to address McCarson’s claim that her heightened

susceptibility to COVID-19 is an extraordinary and compelling reason justifying

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). * We conclude that the order

McCarson seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction and remand to

the district court for consideration of the unresolved claim. Id. at 699. We express no view

as to the merits of the claim. We deny as moot McCarson’s motion for release pending

appeal.


       *
          The district court considered McCarson’s claim that she was eligible for
compassionate release based on her diagnosis of chronic lymphocytic leukemia (“CLL”),
but it did not consider her claim that she was eligible for compassionate release because
her CLL and the failure of her custodial facility to effectively quarantine its inmates
increased her susceptibility to COVID-19.

                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                       DISMISSED AND REMANDED




                                          3